DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response

Applicant's submission filed on 11/20/2020 has been entered as compliant. Claims 3-4 have been cancelled, claim 1 has been amended in the current application. Claims 1-2, 5-12 are pending and elected 1-2, 5-10 are  examined in the current application.

Claim Rejections - 35 USC § 112
Claims 1-2, 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 is Recitation of “wherein a length of a longest side of the onion ingredient that has swollen in the seasoning liquid is from 1-60 mm” in claim 1 is unclear.
Claim 1 recites the limitation of “prepared by subjecting a raw material comprising at least an onion ingredient and an organic acid to a heat treatment” It is noted that whereas claim 1 is a product claim, limitation of “prepared by subjecting a raw material comprising at least an onion ingredient and an organic acid to a heat treatment”, is a process limitation.  As such claim 1 is a product-by-process claim. It is not clear whether the limitation of “wherein a length of a longest side of the onion ingredient that has swollen in the seasoning liquid is from 1-60 mm” is directed to the onion intermediate product being subjected to heat treatment or is directed to the onion product in the liquid seasoning final product. Correction and/or clarification is required. 
For the purpose of this office action length of a side of the onion ingredient between 1-60 mm in the final liquid seasoning will be considered.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1-2, 5-7, 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS reference to Shuto et al., (JP 2009-189324, Machine translation provided by applicant), hereinafter Shuto, in view of Yamazaki yet al (JP2011182756 A English abstract), hereinafter Yamazaki and Anno et al (US 6468565), hereinafter Anno.

Regarding claim 1, Shuto teaches a liquid seasoning, comprising a seasoning liquid and ingredients (abstract, Para 1 of machine translation) wherein the seasoning liquid and the ingredients are prepared by subjecting a raw material comprising at least an onion ingredient (abstract, Para 2, 5, 7-10 of machine 
 
Regarding the limitation wherein the heat treated onion is at least one selected from the group consisting of dried onion, boiled onion, steamed onion, sauteed onion, and caramelized onion, Shuto teaches liquid seasoning (abstract, Para 1-2 and 7-10 of machine translation), where heat treating fresh and dried onion is taught. Also see para 13 of translation where heating onion in presence of diacylglycerol is taught , i.e., heating with oil).

Shuto teaches onion flavored liquid seasoning as addressed above where the onions are subjected to heat as claimed. Shuto is silent regarding the “amount of cycloalliin in the liquid seasoning with respect to an amount of the onion ingredient swollen in the seasoning liquid is 0.30% by mass or more as recited in claim 1 and “content of cycloalliin in the liquid seasoning is 0.12% by mass or more.” As recited in claim 2. However, it was known in the art that onions in general comprise cycloalliin in in an amount of 0.5% by weight or more and Welsh onions in particular comprise cycloalliin in in an amount of 1% by weight or more (See English abstract of Yamazaki, especially Biology section). Thus, onions in general and Welsh onions in particular contain cycloalliin in the claimed range recited by the applicants for claims 1 and 2. Further, use of cycloalliin containing extracts/foods as health foods, or raw material for other health foods was known in the art as taught by Anno (Column 4, lines , lines 45-50 of Anno) where use of extract comprising cycloalliin “as it is as food or by adding it to other foodstuffs” is taught.
Thus, presence of cycloalliin in foods/ extracts, especially onion extracts made by heating onions was also  known as taught by Anno (see abstract, Column 2, lines 39 to column 4, line 50, Experimental examples and Examples 1 and 2 in Columns 7-8). The amount cycloalliin content of the onion extract as taught by Anno is 0.692% and 0.751%, which falls in the claimed range for both claim 1. 
Thus, at the time of the effective filing date of the invention it was known that 
liquid seasonings containing onion extracts were known (as taught by Shuto),
Onion extracts were obtained by heat treatment of onions (Shuto and Anno),
Onion extracts contain sulfur compound cycloalliin (Anno, Yamazaki)
Amount of cycloalliin in heated onion extract is high and can reach the claimed range of 0.3% by mass of anion extract (Anno, Examples 1 and 2 in Column 7-8, Yamazaki English abstract).

Since Shuto teaches a liquid seasoning with heated onion extract (Para 7-10 of machine translation) with onion component can be up to 50% of the liquid seasoning (see Para 10-13 of Shuto where Welsh onion 

Following the same reasoning for claim 2, since Shuto teaches a liquid seasoning with onion component can be up to 50% of the liquid seasoning (see Para 10-13 of Shuto where Welsh onion proportion can be varied, from at least 0.1% by mass, preferably between 0.1-20% and welsh onion to diacylglycerol ratio can be up to 2.5:1 (para 13), and the diacylglycerol can be 10-50% by mass of the seasoning (para 11), i.e., onion component can be up to 50% by mass of the seasoning. Therefore, it would have also been obvious obvious to one of ordinary skill in the art at the time of the invention to that when a high cycloalliin onion component especially of Welsh onion (as taught by Yamazaki) is included in the relative proportion (up to 50% by in the liquid seasoning composition as taught by Shuto (see para 10-13 of machine translation), the proportion of cycloalliin in the seasoning will fall in the claimed range of 0.12% by mass of the seasoning composition. The ordinary artisan would have been motivated to modify Shuto and include a desired amount of onion product to achieve a desirable flavor profile while incorporating the health benefits of cycloalliin in the liquid seasoning product including hypoglycemic and hypolipidemic actions (Anno Column 1, lines 10-15 and Column 4, lines , lines 45-50). 

Claim 1 recites the limitation of “prepared by subjecting a raw material comprising at least an onion ingredient and an organic acid to a heat treatment” It is noted that whereas claim 1 is a product claim, limitation of “prepared by subjecting a raw material comprising at least an onion ingredient and an organic acid to a heat treatment”, is a process limitation.  As such claim 1 is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 

Shuto teaches that onion can be heat treated (Para 7-10 of machine translation) in view of Anno as applied above (Anno Column 2-4 where claimed temperatures are taught) teaches a product which is an obvious variant of the product , it meets the limitations of claim 1. To the extent claim 1 recites structural limitations, those have already been addressed in the rejection of claim 1 above.

Regarding the interpretation of the newly added limitation “wherein a length of a longest side of the onion ingredient that has swollen in the seasoning liquid is from 1-60 mm” see 112 (second para) rejection above. Shuto teaches Welsh onion chips having size in the range of 1-15 mm provide good mouthfeel and appearance in a liquid seasoning (see Machine translation para 8) which falls in the claimed range.
 
Regarding claim 5, Shuto teaches a  liquid seasoning according to claim 1, wherein the organic acid is at least one selected from the group consisting of acetic acid, malic acid, citric acid, lactic acid, and succinic acid(abstract, Para 20 and 22 of machine translation, where organic acid is taught). 
 
Regarding claim 6, Shuto teaches  a liquid seasoning according to claim 1, wherein the raw material comprises at least one organic acid-containing product selected from the group consisting of vinegar, fruit juice, and organic acid-based seasonings, and wherein the organic acid is an organic acid contained in the at least one organic acid-containing product (abstract, Para 22 of machine translation, where organic acid taught include vinegar, citric and malic acid and lemon juice. Also see Para 20 of machine translation where some of the sources of such ingredients include vinegar, and ingredients obtained from vegetables and fruits). 
 
Regarding claim 7, Shuto teaches  liquid seasoning according to claim 1, wherein the heat treatment is performed at a temperature of 75.degree.  C. to 120.degree.  C (abstract, Para 9 of machine translation, where heat treatment temperature of 80.degree.  C. is taught). The temperature falls in the claimed range of the applicant. Further, heating step and the temperature range as recited are process limitations 
Claim 7 recites the limitation of “temperature in a range of 60ºC to 70ºC” It is noted that whereas claim 15 is a product claim, limitation of “water at a temperature in a range of 75ºC to 120ºC”, is a process limitation.  As such claim 7 is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). When the reference teaches a product that appears to be the same as, or an 
Shuto teaches that onion can be heat treated (Para 7-10 of machine translation) in view of Anno as applied above (Anno Column 2-4 where claimed temperatures are taught) teaches a product which is an obvious variant of the product , it meets the limitations of claim 1. To the extent claim 7 recites structural limitations, those have already been addressed in the rejection of claim 1 above.

Regarding claim 9, Shuto teaches   liquid seasoning according to claim 1, wherein a content of the onion ingredient in the liquid seasoning is 20 to 80% by mass (abstract, Para 10-13 of machine translation) where onion amount is taught. Also see translation para 13 where ratio or proportion of onion is provided in relation to diacylglycerol as 1:1 to 1:100 and translation para 12 discloses the range for diacylglycerol as being 10-50% based on the whole mass of the seasoning. Based on the above discussion the amount or content of onion ingredient as taught by Shuto can range from 10-50% by mass of the liquid seasoning which includes values in the claimed range.
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Regarding claim 10, Shuto teaches  a liquid seasoning according to claim 1, wherein a content of the organic acid in the liquid seasoning is 0.1 to 5.0% by mass (See abstract and Para 22 of machine translation where the organic acid is added to achieve a desired acidity /pH in the range of 2.5-5, which overlaps with the instantly claimed pH of seasoning. Further para 22 also teaches of sources of vinegar, i.e., acetic acid and proportion of vinegar/acetic acid 0.15 to 10% preferably 0.25 to 6% to achieve desirable flavor. Thus the amount of organic acid as taught by Shuto falls in the claimed range.


Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over IDS reference to Shuto, Yamazaki and Anno as applied to claim 1 above further in view of NPL to Frerot et al., “Identification and Quantitation of New Glutamic Acid Derivatives in Soy Sauce” 16 October 2013, pages 1842-50.

Regarding claim 8, Shuto teaches a  liquid seasoning according to claim 1,  which includes amino acid system, soy sauce and animal and plant extracts. It is well-known that animal meats and seasonings like soy sauce contain glutamic acid in abundance as evidenced by NPL to Frerot (see abstract and pages 1843-1844) wherein a content of glutamic acid in the liquid seasoning is 70 to 3000 ppm by mass. Since it . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 11/20/2020 regarding Shuto and Anno have been fully considered but they are not persuasive. 
Applicant’s main argument is  that Shuto does not teach the amount of cycloalliin  as claimed. Applicant supports this argument by “Shuto is silent regarding the “amount of cycloalliin in the liquid seasoning with respect to an amount of the onion ingredient swollen in the seasoning liquid is 0.30% by mass or more” as recited in amended claim 1” (Page 5, para1). This argument is not persuasive, because Shuto is relied upon in an obviousness rejection in combination of references. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Shuto teaches substantially the claimed liquid seasoning product with onions/ Welsh onions, but is silent about the content of cycloalliin. Yamazaki is relied upon to show the relative proportion of cycloalliin in onions in general and Welsh onions in particular and Anno is relied upon to show the of knowledge available to one of ordinary skill in the art of presence of cycloalliin in onions, its health benefits and its uses (see para background art and Examples 1 and 2 in Columns 7-8  and tables 1-3 of Anno), conventionality of making and using cycloalliin from onions either in extract or food source form to enhance the nutritional value of foods.
Since Shuto teaches a liquid seasoning with heated onion extract (Para 7-10 of machine translation) with onion component can be up to 50% of the liquid seasoning (see Para 10-13 of Shuto where Welsh onion proportion can be varied, from at least 0.1% by mass, preferably between 0.1-20% and welsh onion to diacylglycerol ratio can be up to 2.5:1 (para 13), and the diacylglycerol can be 10-50% by mass of the seasoning (para 11), i.e., onion component can be up to 50% by mass of the seasoning) where onions in general and heated onion extracts in particular contain cycloalliin above 0.30% by weight of onion (as disclosed in background art and Examples 1 and 2 in Columns 7-8 of Anno and Yamazaki abstract), and can contain cycloalliin in higher proportion as compared to non-heated onion extract (Anno tables 1-3). 

Applicant’s other main argument against Shuto is that it does not teach the size of onion as instantly claimed (Page 4 of arguments). Regarding the interpretation of the newly added limitation “wherein a length of a longest side of the onion ingredient that has swollen in the seasoning liquid is from 1-60 mm” see 112 (second para) rejection above. 
Further Shuto does teach of Welsh onion chips having size in the range of 1-15 mm provide good mouthfeel and appearance in a liquid seasoning (see Machine translation para 8), which falls in the claimed range.

Applicant’s argument against Anno is that Anno is not pertinent as prior art. Applicant supports the argument by stating “Applicant notes that the onion extract of Anno is prepared via a “crush squeezing step” and a “concentration step.” Therefore, the disclosed cycloalliin contents are, in fact, shown in a concentrated extract of onion juice. Contrary to Anno, claims 1 and 2 specifically recite the “amount of cycloalliin in the liquid seasoning with respect to an amount of the onion ingredient swollen in the seasoning liquid is 0.30% by mass or more” and the “content of cycloalliin in the liquid seasoning is 0.12% by mass or more.” As such, the cycloalliin content based on the concentrate of onion juice (extract) described in Anno cannot be accurately compared with the claimed cycloalliin content based on the onion ingredient swollen in the seasoning liquid or the liquid seasoning.” (page 5, last para). This argument is also not persuasive. In response to applicant's argument that “the cycloalliin content based on the concentrate of onion juice (extract) described in Anno cannot be accurately compared with the claimed cycloalliin content based on the onion ingredient swollen in the seasoning liquid or the liquid seasoning” (Page 5, last para of applicant’s response), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Anno is relied upon to show the of knowledge available to one of ordinary skill in the art of the presence of cycloalliin in onions, its health benefits and its uses (see para background art and Examples 1 and 2 in Columns 7-8  and tables 1-3 of Anno), and conventionality of making and using cycloalliin either in extract or food source form to enhance the nutritional value of foods. 

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Shuto teaches substantially the claimed liquid seasoning product with onions/ Welsh onions, with size (as addressed in the rejection above).

Further in response to applicant’s general arguments on pages 4-7 against Shuto and Anno for not teaching the invention because the process limitations, such as, the heat treatment of onions as recited in claims 1 and 7 are not taught, it is noted that the patentability of a composition claim is not based on its method of making, therefore the Examiner is not limited to provide references toward the specific method steps, when rejecting composition claims. It is only in a method claim that the references need to be toward similar types of methods. Therefore, this line of argument is not persuasive.

Pending elected claims 1-2, 5-10 are rejected, please see the new grounds of rejection, necessitated by 
amendments.
Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1792